MEMORANDUM **
The district court docket shows that the docketing and filing fees were paid for this appeal on September 27, 2006. Thus, no docketing and filing fees are due.
*661A review of the record and the response to the order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.